DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The amendment filed 11/21/22 is acknowledged and has been entered.  Claims 29 and 32 have been amended.  Claim 31 has been cancelled.  Claims 21-28 and 35-40 remain withdrawn as being directed to non-elected inventions.  Accordingly, claims 29-30 and 32-34 are under examination.

Withdrawn Rejections
All rejections of claims not reiterated herein, have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


          Claims 29-30 and 32-34 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and/or to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
            Analysis of subject-matter eligibility under 35 U.S.C. § 101 requires consideration of three issues: 
           Step 1: Is the claim directed to a statutory category?  Yes, the claims are directed to a process.
            Step 2A, Prong 1: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of nature and an abstract idea. 
            Claim 29 recites an abstract idea because the steps of determining whether a concentration of Serum Amyloid A is above a specified level is a judicial exception since given its broadest interpretation it does not clearly go beyond reviewing data mentally or use of a general computer.  The claim also relies upon the judicial exception of the levels of Serum Amyloid A in subjects having been exposed to a treatment. Here, applicant's method steps are not tied to a particular machine and does not perform a transformation.  Such steps of “determining” reads on forming an observation/evaluation/judgment/opinion See the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), issued on 1/7/2019 and available at https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf. Such concepts as assessing an abnormal condition i.e. altered marker levels by performing clinical tests and thinking about the results have been characterized by the courts as abstract ideas (July 2015 Update, Quick Reference Sheet; see also Univ. of Utah Research Found. v. Ambry Genetics Corp., 774 F.3d 755, 113 U.S.P.Q.2d 1241 (Fed. Cir. 2014) and In re Grams, 888 F.2d 835, 12 U.S.P.Q.2d 1824 (Fed. Cir. 1989)).    Claims also imply comparing to a specified level.  Such steps of comparing levels or measurements to a reference also reads on mental processes insofar as such comparison of information could take place wholly in the human mind, or by a human using pen and paper. Similar mental processes have been held by the courts to be abstract ideas, e.g., collecting and comparing known information in Classen, or comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC.  
           
           Step 2A Prong 2: does the claim recite additional elements that integrate the exception into a practical application of the exception? NO.  The claims are not integrated into a practical application. 
           This judicial exception is not integrated into a practical application because steps corresponding to mental activity, which could be performed in a practitioner’s head, are insufficient to constitute a practical application. In this case, determining the amount to be above specified level and indicating further treatment without more, is a judicial exception and not a practical application thereof. With respect to the re-administering treatment as currently recited.  The claim recites “if the determined concentration of Serum Amyloid A is above the specified level”.  Therefore, the claim allows for alternative embodiments wherein the level could be equal to or below the specified level and in this scenario no re-administering step would be performed. Further, the instant claim allows for treatment of a period of rest which broadly and generically allows for the subject doing nothing or a physician telling a subject to do nothing.  Therefore, this limitation does not add or apply the judicial exception. 
           Applicant's method steps are not tied to a particular machine and does not perform a transformation. Although the claim recites “an analytical device comprising a housing and a flow path”, this is a generic machine and does not specifically recite a particular machine.  Regardless, even if this was considered a particular machine it would not be enough to overcome the 101 rejection because the limitation is not using the analytical device to apply the judicial exception because there is not interaction between the analytical device and the judicial exception.  The claims as currently recite do no specifically require re-administering treatment and do not use a particular machine which uses the machine to apply the judicial exception.  There are no additional elements or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  As in Mayo, there is no requirement that a doctor act on the results of the method.

          ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
Step 2B 
           The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because:
          In addition to the judicial exceptions, the claims also recite steps of use of an analytical device comprising a housing and a flow path provide by collection of the sample by capillary action, viewing window, conjugate release zone, detection zone and control zone these steps are recited at a high level of generality and are routinely performed (see art below).  These steps are interpreted as insignificant extra solution (mere data gathering).  Using adevice to detect a marker(s) from a subject is routine well understood purely conventional taken by others as shown in the art below.  Simply appending well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, has been held not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception (Guidance at 74624).        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Casl et al (Ann Clin Biochem 1993; 30, pages 272-277) in view of Barasch et al (US 2013/0072580) or Kleinfeld (US 2003/0054412) and further in view of Boehringer et al US 2008/0138842).
Casl et al discloses a method of monitoring the therapeutic response of a patient to antimicrobial therapy (e.g. pgs 272-273, 277).  Casl et al discloses determining the concentration of serum amyloid A protein (SAA).  Casl et al discloses determining the concentration each day after admission (e.g. page 274).  Casl et al discloses that the therapy can be an antibiotic (e.g. page 274).  Casl et al also discloses that the concentration to be determined can be increased (e.g. page 275).  Casl et al also discloses that the quantitative determination of SAA is performed with a micro ELISA test (analytical device).  Casl et al discloses that an appropriate and effective therapy is associated with a decrease in the level of SAA. (Thus, Casl et al is inversely teaching that increased levels would be an ineffective therapy or an improper therapy) (p. 272).  Casl et al also discloses that an increase at the end of therapy can be caused by a relapse (e.g. page 272).
Casl et al differs from the instant invention in failing to teach the specified level is 50 ug/ml.
Barasch et al teaches that it is known and conventional in the art to establish a threshold amount and that one can alter the cutoff values to get a balance of sensitivity and specificity (e.g. para’s 0042, 0084).  Barasch et al also teaches that it is known in the art devices such as test strips can be configured to give a positive result only if a threshold level is met (e.g. para 0054).
Kleinfeld teaches that it is known and conventional in the art to compare the level of a measured biomarker throughout therapy to that of a threshold level to monitor the efficacy of the therapy (e.g. para’s 0015-0018).
           It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a threshold such as taught by Barasch et al into the method of Casl et al because Barasch et al shows that it is known and conventional in the art and allows for a desired sensitivity and specificity.  With respect to the specific level of the threshold as instantly recited Barasch et al specifically teaches the level can be altered and also the optimum threshold level can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a threshold level such as taught by Kleinfeld into the method of Casl et al because Kleinfeld et al shows that it is known and conventional in the art and provides for monitoring the efficacy of a therapy.  With respect to the specific level of the threshold as instantly recited the optimum threshold level can be determined by routine experimentation and thus would have been obvious to one of ordinary skill in the art.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Casl et al., Barasch et al and Kleinfeld differ from the instant invention in failing to teach the use of an analytical device such as a lateral flow device.
Boehringer et al teaches that it is known and conventional in the art to ultize a lateral flow assay device to determine the amount of an analyte of interest (e.g. abstract, para’s 0006, 0038, 0061, 0089).  Boehringer et al teaches the device can comprise a housing and a sample application area that provide a flow path of capillary action (e.g. para 0020).  Boehringer et al also discloses the device can comprise a window area to view the control and capture sites of a detection zone (e.g. para 0056) and also discloses that when a housing is used that a sample receiving region must be exposed to allow for sample to come into contact with a sample receiving region of test strip (e.g. para 0056).   Boehringer et al teaches that the housing comprises a lateral flow test strip (analyte detection zone) comprising a conjugate pad (conjugate release zone) in fluid communication with test line and control line (detection zone) (e.g. pages 6-10 and Fig. 2).  Boehringer et al discloses contacting the sample with the test strip and allowing the sample to flow through conjugate pad, test line and control line (e.g. para’s 0105-0109).  Boehringer et al discloses that detection can be done by the naked eye (e.g. para 0014).
It would have also been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a lateral flow assay device such as taught by Boehringer et al into the modified method of Casl et al for detecting serum amyloid A because Boehringer et al shows that this provides a means to achieve a highly sensitive, rapid and reliable determination of the presence of an analyte in a liquid solution (e.g. para 006).  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a lateral flow assay device such as taught by Boehringer et al into the modified method of Casl et al for detecting serum amyloid A.
With respect to the recitation “re-administering the treatment” as recited in claim 29.  Casl et al specifically teaches that the subject may have relapsed at the end of therapy and one of ordinary skill in the art would recognize that if the subject has had a relapse then the treatment should be re-administered.  
Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Casl et al in view of Barasch et al or Kleinfeld and Boehringer et al as applied to claims 29-30 above, and further in view of Mendel-Hartvig et al (US 2002/0001852).
See above for the teachings of Casl et al., Barasch et al., Kleinfeld and Boehringer et al.
Casl et al., Barasch et al., Kleinfeld and Boehringer et al differ from the instant invention in failing to teach the lateral flow device has a sample well in the device.
Mendel-Hartvig et al teaches that it is known and conventional in the art to include a sample well in a lateral flow assay device (e.g. para 0029, Fig. 1).
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate a sample well such as taught by Mendel-Hartvig et al into the modified method and device of Casl et al because Boehringer et al teaches that when a housing is used that a sample receiving region must be exposed to allow for sample to come into contact with a sample receiving region of test strip and Mendel-Hartvig et al shows that it is known and conventional in the art to include a sample well in a housing to provide for sample application to a test strip.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a sample well such as taught by Mendel-Hartvig et al into the modified method and device of Casl et al.
With respect to a concentration at or above 50 ug/ml and a concentration range 7.5 – 1000 ug/ml as recited in claim 32.  The combination of Casl et al., Barasch et al., Kleinfeld, Boehringer et al and Mendel-Hartvig et al teach a device comprising the same housing, flow path, sample well, conjugate release zone, detection zone and control zone as currently recited and therefore it is deemed that the modified device in the modified method of Casl et al would produce a line at 50 ug/ml and have a concentration range of 7.5 – 1000 ug/ml.

Response to Arguments
Applicant's arguments filed 11/21/22 have been fully considered but they are not persuasive.  
101 Rejections:
Applicant argues that amended claim 29 requires that “the concentration of Serum Amyloid A is determined using an analytical device comprising a housing and a flow path provided for collection of the sample by capillary action.” Independent Claim 29 is further amended to require “re-administering the treatment if the determined concentration of Serum Amyloid A is above the specified level.” Applicant submits that, particularly as amended, Claim 29 is directed to patent eligible subject matter for at least the reason that the elements of the claim, when viewed as a whole, integrate the alleged abstract idea into a practical application.
           This argument is not found persuasive because although the claim recites “an analytical device comprising a housing and a flow path”, this is a generic machine and does not specifically recite a particular machine.  Regardless, even if this was considered a particular machine it would not be enough to overcome the 101 rejection because the limitation is not using the analytical device to apply the judicial exception because there is not interaction between the analytical device and the judicial exception.  The claims as currently recited do no specifically require re-administering treatment and do not use a particular machine which uses the machine to apply the judicial exception.  The claim recites “if the determined concentration of Serum Amyloid A is above the specified level”.  Therefore, the claim allows for alternative embodiments wherein the level could be equal to or below the specified level and in this scenario no re-administering step would be performed. Further, the instant claim allows for treatment of a period of rest which broadly allows for the subject doing nothing or a physician telling a subject to do nothing.  Therefore, this limitation does not add or apply the judicial exception. 
Applicant directs the Examiner’s attention to Example 44 of Appendix 1 to the October 2019 Update on Subject Matter Eligibility and argues similar to Claim 2 of Example 44, the analytical device of Applicant’s Claim 29 is a device having specific structural characteristics (e.g., a flow path providing for collection of a sample by capillary action), and its involvement in the claim is more than just a field of use limitation. For example, the analytical device of Claim 29 is a particular machine that provides for sample collection and analysis in a particular manner, thereby integrating the alleged abstract idea and/or law of nature into a practical application. Furthermore, Applicant respectfully submits that Claim 29, particularly as amended, is clearly not an attempt to tie up a law of nature or a natural phenomenon, and is therefore also patent eligible under Pathway A of Step 2A of patent eligibility analysis under 35 U.S.C. 101 (see, e.g., Example 44, Practical Note).
This argument is not found persuasive because Example 44 claim 2 is not germane to the instantly recited claims (1) because Example 44 was directed to product claims reciting nature-based product limitations and the instant claims are directed to a method (process claim) which uses an analytical device and the judicial exception in the instant claims is not a part of the device (2) although the claim recites “an analytical device comprising a housing and a flow path”, this is a generic machine and does not specifically recite a particular machine.  Regardless, even if this was considered a particular machine it would not be enough to overcome the 101 rejection because the limitation is not using the analytical device to apply the judicial exception because there is not interaction between the analytical device and the judicial exception.  
 Applicant directs the Examiner’s attention to Example 43 of Appendix 1 to the October 2019 Update on Subject Matter Eligibility and further argues that a claim requiring the administration of a “particular treatment or prophylaxis” integrates a judicial exception into a practical application.  Applicant states that claim 29 requires administration of a particular treatment.
            This argument and statement are not found persuasive because With respect to the re-administering treatment as currently recited.  The claim recites “if the determined concentration of Serum Amyloid A is above the specified level”.  Therefore, the claim allows for alternative embodiments wherein the level could be equal to or below the specified level and in this scenario no re-administering step would be performed. Further, the instant claim allows for treatment of a period of rest which broadly and generically allows for the subject doing nothing or a physician telling a subject to do nothing.  Therefore, this limitation does not add or apply the judicial exception. The claim as currently recited does not specifically require a step of re-administering treatment and broadly also allows for a generic treatment which is not a particular treatment.
             103 Rejections:
             Applicant argues that Casl teaches that the levels of SAA in a normal, healthy individual is about 1 ug/ml and given that an individual experiencing an infection, or an inflammatory response, will exhibit an increase in SAA levels over 1 ug/ml, the skill person from reading Casl would not consider that a cut-off or threshold level for SAA of 50 ug/ml would indicate how a mamma is responding to treatment.
           This argument is not found persuasive because (1) 103 rejections are based on one of ordinary skill in the art and not the skilled artisan as argued by the Applicant, (2) the Examiner has not relied upon Casl for teaching comparison to a normal control but rather has relied upon Casl for teaching monitoring the levels of SAA after treatment and comparing to that of a previous level and the Examiner has not relied upon Casl for teaching the threshold but rather has relied upon the secondary references of Kleinfeld and Barash for showing that it is known and conventional in the art to establish a threshold level and that it is know to optimize the level.  Thus, absent evidence to the contrary it is well within one of ordinary skill in the art to determine a threshold level and to optimize the level, (3) there is nothing in the instant claims directed to a normal level from an individual.
            Applicant argues that there is nothing in Kleinfeld and Barash that would indicate that a level of 50 ug/ml for SAA in a mammal undergoing treatment would be an indicator for a response to treatment.
 This argument is not found persuasive because the Applicant is arguing Kleinfeld and Barash individually and not considering the combination of Casl with Kleinfeld and Barash. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1678